Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with STERLING FILLMORE (REG. NO. 63,796) on November 2, 2021.

The application has been amended as follows: 
- - 47. (Currently Amended) The continuously variable transmission according to claim 41, wherein each adjustment member is arranged for holding one of the first gear and the second gear of the respective gear pump and is movable in the respective overlap direction in unison with said one of the first gear [[
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claim 41 (renumbered to claim 1) the continuously variable transmission as claimed including specifically each gear pump further comprises an adjustment member for adjusting the pump volume of the respective gear pump, wherein the adjustment member of the first gear pump and the adjustment member of the second gear pump are interconnected by a connecting member that is arranged for adjusting the pump volume of the first gear pump and the pump volume of the second gear pump in an inverse correlation to each other is not shown or rendered obvious over the prior art of record.
The following is an examiner’s statement of reasons for allowance: claim 56 (renumbered to claim 20) the continuously variable transmission as claimed including specifically each gear pump further comprises an adjustment member for adjusting the pump volume of the respective gear pump, wherein the adjustment member of the first gear pump and the adjustment member of the second gear pump are interconnected by a connecting member that is arranged for adjusting the pump volume of the first gear pump and the pump volume of the second gear pump in an inverse correlation to each other, wherein the continuously variable transmission further comprises a control member for controlling the adjustment members of the respective gear pumps, and wherein the control member comprises a switch element for switching between a first state in which the fluid outlet of the first gear pump is arranged in fluid communication with the fluid inlet of the second gear pump and the fluid outlet of the second gear pump is arranged in fluid communication with the fluid inlet of the first gear pump and a second state in which the fluid outlet of the first gear pump is arranged in fluid communication with the fluid outlet of the second gear pump and the fluid inlet of the second gear pump is arranged in fluid communication with the fluid inlet of the first gear pump is not shown or rendered obvious over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
EXAMINER’S COMMENT
The amendments have resolved the 112(b) and 112(d) rejections, which are hereby withdrawn.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A DAVIS whose telephone number is (571)272-9965. The examiner can normally be reached M-Th, 5:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY DAVIS/
Primary Examiner
Art Unit 3746